FILED
                                                         United States Court of Appeals
                                                                 Tenth Circuit

                                                             November 13, 2015
                                   PUBLISH                  Elisabeth A. Shumaker
                                                                Clerk of Court
                      UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT



 BLUE MOUNTAIN ENERGY; OLD
 REPUBLIC INSURANCE
 COMPANY, INCORPORATED,

       Petitioners,
 v.                                                   No. 14-9561
 DIRECTOR, OFFICE OF WORKERS’
 COMPENSATION PROGRAMS,
 UNITED STATES DEPARTMENT
 OF LABOR; TERRY O.
 GUNDERSON,

        Respondents.



             APPEAL FROM THE BENEFITS REVIEW BOARD
                      (Benefits No. 13-0412 BLA)


Mark E. Solomons (Laura Metcoff Klaus, with him on the briefs), of Greenberg
Traurig LLP, Washington D.C., for Petitioners.

Barry H. Joyner, Attorney (M. Patricia Smith, Solicitor of Labor; Rae Ellen
James, Associate Solicitor; Gary K. Stearman, Counsel for Appellate Litigation,
with him on the brief) of United States Department of Labor, Office of the
Solicitor, Washington, D.C., for Respondent, Director, Office of Workers’
Compensation Programs, United States Department of Labor.

Anne Megan Davis (Thomas E. Johnson with her on the brief), of Johnson, Jones,
Snelling, Gilbert & Davis, PC, Chicago, Illinois, for Respondent, Terry
Gunderson.
Before BRISCOE, HOLMES and MORITZ, Circuit Judges.


BRISCOE, Circuit Judge.



      Blue Mountain Energy (Blue Mountain) petitions for review of a Benefits

Review Board (the Board) decision affirming an award of black lung benefits to

Terry Gunderson. An administrative law judge (ALJ) originally denied benefits

under the Black Lung Benefits Act (BLBA), 30 U.S.C. §§ 901–945, and

Gunderson appealed to the Board and then to this court. We remanded for further

proceedings because the ALJ did not sufficiently explain the basis for the denial.

See Gunderson v. U.S. Dep’t of Labor, 601 F.3d 1013, 1027 (10th Cir. 2010)

(Gunderson I). The ALJ again denied benefits, and the Board vacated and

remanded the ALJ’s decision because it did not comply with our remand. On the

second remand, the ALJ awarded benefits, and the Board affirmed.

      Blue Mountain petitions for review, arguing that the ALJ violated the

Administrative Procedure Act (APA). Specifically, Blue Mountain contends the

ALJ gave the preamble to the regulations redefining compensable pneumoconiosis

in 20 C.F.R. § 718.201 1 the force and effect of law, even though the preamble had

not been subject to APA notice and comment. Blue Mountain also contends its



      1
      The preamble at issue in this case can be found at 65 Fed. Reg.
79920–80045 (Dec. 20, 2000).

                                         2
rights under the APA were violated when the ALJ refused to reopen the

proceedings to allow it to submit evidence challenging the medical literature cited

in the preamble. Exercising jurisdiction pursuant to 33 U.S.C. § 921(c), as

incorporated into the BLBA via 30 U.S.C. § 932(a), we deny Blue Mountain’s

petition.

                                          I

      Fourteen years ago, Terry Gunderson filed a claim under the BLBA,

seeking benefits for his chronic obstructive pulmonary disease (COPD). He has

been in litigation with his former employer, Blue Mountain, ever since. The

parties’ dispute centers on whether Gunderson’s COPD was caused at least in part

by his working as a coal miner for more than thirty years, or whether, as Blue

Mountain argues, his COPD was caused solely by his smoking a pack of

cigarettes a day for thirty-four years.

Statutory and regulatory background

      The BLBA provides benefits to “to coal miners who are totally disabled

due to pneumoconiosis and to the surviving dependents of miners whose death

was due to such disease.” 30 U.S.C. § 901(a). Pneumoconiosis is defined as “a

chronic dust disease of the lung and its sequelae, including respiratory and

pulmonary impairments, arising out of coal mine employment.” 30 U.S.C. §

902(b). “To obtain benefits under the Act, a miner must demonstrate that he

satisfies three conditions: (1) he or she suffers from pneumoconiosis; (2) the

                                          3
pneumoconiosis arose out of coal mining employment; and (3) the

pneumoconiosis is totally disabling.” Energy W. Mining Co. v. Oliver, 555 F.3d

1211, 1214 (10th Cir. 2009).

      “[P]ursuant to its authority to implement the [BLBA], see [30 U.S.C.] §

936(a), the Department of Labor has promulgated regulations interpreting §

902(b)’s definition of pneumoconiosis to encompass two distinct types of

compensable lung diseases: clinical pneumoconiosis and legal pneumoconiosis.”

Gunderson I, 601 F.3d at 1018. The regulations state that clinical

pneumoconiosis “consists of those diseases recognized by the medical community

as pneumoconioses, i.e., the conditions characterized by permanent deposition of

substantial amounts of particulate matter in the lungs and the fibrotic reaction of

the lung tissue to that deposition caused by dust exposure in coal mine

employment,” including several enumerated diseases. 20 C.F.R. § 718.201(a)(1).

Legal pneumoconiosis is defined more broadly as “any chronic lung disease or

impairment and its sequelae arising out of coal mine employment,” which

“includes, but is not limited to, any chronic restrictive or obstructive pulmonary

disease arising out of coal mine employment.” 20 C.F.R. § 718.201(a)(2). “[A]

disease ‘arising out of coal mine employment’ includes any chronic pulmonary

disease or respiratory or pulmonary impairment significantly related to, or

substantially aggravated by, dust exposure in coal mine employment.” 20 C.F.R. §

718.201(b).

                                          4
Procedural background

      In the initial hearing on Gunderson’s claim, both sides presented expert

testimony addressing the cause of his condition. Not surprisingly, the experts

reached different conclusions. The ALJ found the experts well qualified and their

reports both well reasoned and well documented. Finding the opinions to be

“evenly balanced” and deserving “equal weight,” the ALJ concluded that

Gunderson had failed to carry his burden of proof and denied his claim for

benefits. Pet. App. at 30. The Board affirmed. Gunderson then appealed to this

court and contended the ALJ failed to comply with 5 U.S.C. § 557(c)(3)(A) of the

APA because the ALJ did not provide “the reasons or basis” for rejecting his legal

pneumoconiosis. We reversed and remanded and instructed the ALJ to provide “a

more detailed, scientifically-grounded explanation” for weighing the expert

testimony presented. Gunderson I, 601 F.3d at 1024, 1027. In doing so, we noted

that “an ALJ has the benefit of a substantial inquiry by the Department of Labor”

in resolving disputes concerning the existence and cause of pneumoconiosis. As

an example, we cited the Department’s regulations which characterize

pneumoconiosis “as a latent and progressive disease which may first become

detectable only after the cessation of coal mine dust exposure.” Id. at 1024–25

(quoting 20 C.F.R. § 718.201(c)).

      On the first remand, the ALJ stated that “the Circuit Court has required that

the undersigned choose one party’s argument over the other” and that “Drs.

                                         5
Repsher, Renn, and Cohen have given extensive explanations as to their reasoning

in this case.” Pet. App. at 79–80. The ALJ noted that Gunderson has “significant

blood gas abnormality,” which Dr. Cohen attributed “in part to coal dust

exposure,” while Dr. Renn stated “five enumerated factors” that could be the

cause of the abnormality. Id. at 80. Overall, the ALJ found “Dr. Renn’s opinion

to be persuasive” because “Dr. Cohen has not adequately explained why these

other facts are not responsible for the blood gas abnormality.” Id. Thus, the ALJ

concluded that Gunderson “has failed to establish that he is totally disabled by a

respiratory impairment due to [coal workers’ pneumoconiosis].” Id.

      Gunderson appealed to the Board, which vacated and remanded the case to

the ALJ. Among other issues, the Board stated that the ALJ “conflated the issues

of legal pneumoconiosis, total respiratory disability and disability causation, and

misconstrued the Tenth Circuit’s remand instructions,” which “did not require

that the administrative law judge choose one party’s argument over the other’s,

but instructed him to fully explain his reasoning and offer a scientific basis for his

evaluation and weighing of the conflicting medical opinions.” Id. at 85. The

Board directed the ALJ on remand to “evaluate all of the medical opinions of

record; determine if they are adequately reasoned and documented; assign each

opinion appropriate weight; and provide valid reasons for each of his credibility

determinations, while clearly explaining his rationale as to each medical expert.”

Id. at 86–87. In a footnote to these instructions, the Board stated that “[t]here is

                                           6
no merit to claimant’s assertion that an administrative law judge is required to

determine the credibility of an expert’s opinion in light of the preamble to the

revised regulations.” Id. at 87 n.5. However, the Board stated that it is

“permissible for an administrative law judge to discuss the preamble to the

regulations when weighing the medical opinions relevant to the issue of legal

pneumoconiosis” and that this court had acknowledged the Department of Labor’s

“substantial inquiry” on the subject. Id.

      On the second remand, the ALJ concluded that Gunderson had

demonstrated that he had legal pneumoconiosis and that he was totally disabled

by it, entitling him to benefits. After conducting an extensive review of the

medical evidence, the ALJ concluded that “[a]ll the physicians’ reports in the

record are well documented, relying on Claimant’s employment, social, and

medical histories as well as extensive medical testing.” Id. at 112. However, the

ALJ concluded that “the brevity of Dr. Shockey’s report [finding legal

pneumoconiosis] causes it to be less probative in light of the comprehensiveness

of the other medical opinions of record.” Id. at 112–13. The ALJ further stated

that he found “Dr. Repsher’s opinion that Claimant’s COPD is not related to coal

dust exposure based predominately, if not totally, on articles Dr. Repsher cites for

the proposition that coal dust exposure is significantly less likely to cause COPD

than cigarette smoking to be entitled to less weight because it does not focus on

Claimant’s specific symptoms and conditions, but on statistics.” Id. at 113.

                                            7
Moreover, the ALJ noted that Dr. Repsher did not “address whether coal dust

exposure and smoking could have been additive causes of Claimant’s lung

disease, an etiology clearly adopted in the Preamble to the Regulations.” Id. The

ALJ also gave Dr. Renn’s opinion “that he could distinguish between coal dust

induced COPD and that caused by smoking” less weight because Dr. Cohen had

explained that one measurement used by Dr. Renn “has been found to have no

useful interpretation” and that another measurement Dr. Renn used had been

adjusted in a manner not in accordance with American Medical Association

guidance. Id.

      Overall, the ALJ concluded that he found “most probative the opinions of

Drs. Cohen and Parker” because “Drs. Parker and Cohen more thoroughly

evaluated Claimant’s specific condition when determining that Claimant’s

obstructive lung disease was caused by coal mine dust exposure.” Id. The ALJ

noted that Dr. Parker had “specifically linked Claimant’s symptoms to the

documented effects of coal mine dust exposure and cited to literature that has

been approved by the Department in the Preamble” and that Dr. Parker’s

“explanation that Claimant’s lung function continued to deteriorate after the

cessation of both smoking and coal mining reflects the acknowledged view that

pneumoconiosis is a latent and progressive condition.” Id.

       Blue Mountain moved for reconsideration, requested that the ALJ reopen

the record “to permit it to respond with proof to the statements relied on by the

                                          8
ALJ,” and argued that the ALJ had improperly determined the date on which

benefits should commence. 2 Id. at 118. The ALJ denied Blue Mountain’s request

to reopen the record, noting that the Board “has held that the Preamble does not

constitute evidence outside the record with respect to which the administrative

law judge must give notice and an opportunity to respond,” but agreed that he had

erred in determining the benefits award date and modified the order accordingly.

Id. at 131–32.

      Blue Mountain then appealed to the Board, which upheld the ALJ’s third

and final decision. The Board concluded that the ALJ had not “applied an

incorrect legal standard in determining whether claimant established the existence

of legal pneumoconiosis” and had “permissibly relied on the preamble to the

revised 2001 regulations as a statement of medical principles accepted by the

Department of Labor when it revised the definition of pneumoconiosis to include

obstructive impairments arising out of coal mine employment.” Id. at 143–44.

The Board reiterated that “the preamble does not constitute evidence outside the

record with respect to which the administrative law judge must give notice and an

opportunity to respond.” Id. at 144. The Board also concluded that the ALJ had



      2
        Blue Mountain also requested that the record be reopened in a letter to the
ALJ dated September 25, 2012, prior to briefing on the remand. Pet. App. at
89–90. The ALJ denied that request obliquely by stating that the record was open
for submission of briefs. Gunderson Br., Addendum 3. Blue Mountain renewed
that request in its brief on second remand. Pet. App. at 93.

                                         9
not erred in his analysis of each physician’s opinion. In particular, it stated that

the ALJ “reasonably credited Dr. Parker’s diagnosis of legal pneumoconiosis

because Dr. Parker linked claimant’s impairment to the documented effects of

coal mine dust exposure, based on studies that were cited with approval in the

preamble to the revised 2001 regulations” and because Dr. Parker’s reasoning was

“consistent with the regulation recognizing pneumoconiosis ‘as a latent and

progressive disease.’” Id. at 145. The Board also stated that the ALJ

      rationally discounted Dr. Repsher’s opinion because he found that
      Dr. Repsher did not adequately explain why both coal mine dust
      exposure and smoking did not contribute to claimant’s COPD,
      considering that the Department of Labor accepted medical literature
      stating that smoking and coal mine dust exposure are additive in
      causing COPD.

Id. Blue Mountain petitions for review of that decision.

                                           II

      Blue Mountain argues that the ALJ violated the APA by (1) relying on the

preamble, thereby giving the preamble the “force and effect of law;” and (2)

refusing to reopen the record to allow Blue Mountain to submit evidence

challenging the science of the preamble. 3 Blue Mountain’s first argument raises a


      3
        Blue Mountain’s statement of the issues also includes the question of
“[w]hether DOL was required to republish the relevant regulations because the
agency changed its interpretation of its rules without complying with the [APA].”
Pet. Br. at 3. Though the brief touches on the alleged change of interpretation, it
does not argue that republication is required. “It is well-settled in this Circuit
that an issue listed, but not argued in the opening brief is waived.” Gaither v.
                                                                        (continued...)

                                          10
question of law, see Peabody Coal Co. v. Dir., Office of Workers’ Comp.

Programs, 746 F.3d 1119, 1125–26 (9th Cir. 2014), which we review de novo,

Antelope Coal Co./Rio Tinto Energy Am. v. Goodin, 743 F.3d 1331, 1341 (10th

Cir. 2014). Its second argument challenges the exclusion of evidence, and is

therefore reviewed for abuse of discretion. Gunderson I, 601 F.3d at 1021.

Reliance on the preamble

      In evaluating whether the ALJ was justified in relying on the preamble, we

note the very limited extent to which the ALJ referenced the preamable: the ALJ

merely included the preamble as one of the tools he employed in evaluating the

credibility of two expert reports. The preamble is referenced only twice in the

ALJ’s ruling. Though this circuit has yet to determine whether an ALJ can use

the preamble in this way, many other circuits have considered the matter and

concluded that such reliance is lawful. See Peabody Coal Co., 746 F.3d at 1125

(concluding that an ALJ “simply–and not improperly–considered the regulatory

preamble to evaluate conflicting expert medical opinions”); Arch on the Green,

Inc. v. Groves, 761 F.3d 594, 601 (6th Cir. 2014) (noting that an ALJ may consult


      3
       (...continued)
Aetna Life Ins. Co, 394 F.3d 792, 810 (10th Cir. 2004). Similarly, Blue
Mountain’s brief is replete with “scattered” and “perfunctory” statements that
appear to raise additional issues, but Blue Mountain has “failed to frame and
develop” them. Cf. Holmes v. Colo. Coal. for Homeless Long Term Disability
Plan, 762 F.3d 1195, 1199 (10th Cir. 2014) (internal quotations omitted). Those
too are waived. Id.


                                        11
the preamble “to test whether the theories of . . . doctors [are] consistent with

medical literature,” at least where the ALJ does not “treat[] the preamble as

binding”); Harman Mining Co. v. Dir., Office of Workers’ Compensation

Programs, 678 F.3d 305, 314–15 (4th Cir. 2012) (concluding that an ALJ was

“entitled” to cite to the preamble to discredit the opinion of a doctor whose

opinion was hostile to the “medical and scientific premises relied on by the

Department in coming to the[] conclusions in its regulations”); Helen Mining Co.

v. Dir., OWCP, 650 F.3d 248, 256–57 (3d Cir. 2011) (concluding that an ALJ’s

“reference to the preamble to the regulations . . . unquestionably supports the

reasonableness of his decision to assign less weight to [a doctor’s] opinion”

because the doctor’s position was at odds with the Department of Labor’s

regulations regarding the causes of legal pneumoconiosis); Consolidation Coal

Co. v. Dir., Office of Workers’ Comp. Programs, 521 F.3d 723, 726 (7th Cir.

2008) (concluding that the ALJ had permissibly discredited a physician’s opinion

that conflicted with the Department of Labor’s finding, as expressed in the

preamble, “that there is consensus among scientists and researchers that coal

dust-induced COPD is clinically significant” and “that nonsmoking miners

develop moderate and severe obstruction at the same rate as smoking miners”).

      Blue Mountain attempts to distinguish these cases, but does so

unpersuasively. First, it contends that this case, unlike those cited above, “deal[s]

with a setting in which the preamble undeniably changed the outcome.” Pet. Br.

                                          12
at 25. Blue Mountain relies on the procedural history of this case as support for

this proposition, suggesting that the only difference between the ALJ decision in

the first two opinions, which denied benefits, and the last one, which granted

benefits, is the ALJ’s citation to the preamble. Id. at 12. We disagree. Our

review of these opinions demonstrates that the third opinion more rigorously

analyzed the content of the expert reports than the prior opinions did, which

reasonably led to a different outcome. 4 Moreover, the ALJ provided other

reasons, independent of the preamble, for crediting the expert reports as he did.

      Blue Mountain also claims that this case is distinguishable because, as

employed here, the preamble “undeniably had the force and effect of law.” Id. at

16, 25. And, if that is the case, and the ALJ used the preamble in that way, Blue



      4
         Blue Mountain also relies on the procedural history to suggest that the
ALJ was forced to use the preamble to decide the case because it would be
remanded until he did. Nothing in the record supports this contention. Although
this court’s decision in Gunderson I referenced the “substantial inquiry”
performed by the Department of Labor, it also more generally stated that
providing a “detailed, scientifically-grounded explanation” “may be accomplished
by careful consideration of many factors, including ‘the qualifications of the
respective physicians, the explanation of their medical opinions, the
documentation underlying their medical judgments, and the sophistication and
bases of their diagnoses.’” Gunderson I, 601 F.3d at 1024–25 (citing Sterling
Smokeless Coal Co. v. Akers, 131 F.3d 438, 441 (4th Cir. 1997)). No mention is
made of the preamble in Gunderson I. When remanding the case a second time,
the Board explicitly disclaimed that the ALJ must look to the preamble; rather,
the focus of the remand was to obtain explication of the ALJ’s brief order which
failed to weigh the opinions of all of the medical experts in the case and also
“appear[ed] to have mischaracterized” one doctor’s opinion. Pet. App. at 85–87
& n.5.

                                         13
Mountain argues its use was “illegal” because the preamble was never subject to

notice and comment, as required by the APA, 5 U.S.C. § 553(b). Id. at 20. Blue

Mountain argues that the ALJ imbued the preamble with the “force and effect of

law,” by declaring and/or relying on a “consistency with the Preamble” rule to

determine which opinion will be afforded greater weight. We do not read the

ALJ’s ruling as invoking the preamble as his only guide. There is no indication

in the ALJ’s final opinion that he was effecting some sort of change in the law or

relying on a broadly-applicable rule premised on the preamble. Rather, the ALJ

appears merely to have used the preamble’s summary of medical and scientific

literature as one of his tools in determining whether the experts’ medical analyses

of Gunderson’s condition were credible. Language used in both sentences that

reference the preamble demonstrate that the ALJ was merely analyzing the

evidence in this case rather than declaring or applying some broader legal

principle:

      Dr. Repsher’s opinion fails to address whether coal dust exposure
      and smoking could have been additive causes of Claimant’s lung
      disease, an etiology clearly adopted in the Preamble to the
      Regulations. . . . Dr. Parker specifically linked Claimant’s symptoms
      to the documented effects of coal mine exposure and cited to
      literature that has been approved by the Department in the Preamble.

Pet. App. at 113 (emphasis added). We fail to see how this use of the preamble

transforms a summary of “the prevailing view of the medical community” into

binding law. Blue Mountain always had the ability to counter the medical


                                         14
opinion of Dr. Parker, as well as the medical literature cited in the preamble. The

potential impact of any general principles that may be gleaned from the preamble

can always be lessened by evidence that is more case specific or more medically

relevant.

      Blue Mountain also cites Christensen v. Harris County, 529 U.S. 576

(2000) for the proposition that courts should not defer to an agency’s views that

were “not subject to notice and comment rulemaking.” Pet. Br. at 24 (citing

Christensen, 529 U.S. at 588). Christensen is distinguishable in at least two

ways. First, Christensen involved an opinion letter that provided a legal

interpretation of a statute; this case, in contrast, involves a preamble that provides

a scientific justification for amending a regulation. Compare Christensen, 529

U.S. at 1659 with 65 Fed. Reg. 79920, 79937–45 (Dec. 20, 2000). Second, the

question presented in Christensen was whether the Court should give Chevron

deference 5 to the opinion letter; the question we face here is whether the ALJ was

entitled to use the preamble as one of his tools in evaluating the scientific

credibility of experts. Cf. Christensen, 529 U.S. at 1662–63. Because of these

distinctions, Christensen is not helpful in resolving the issue before us.




      5
       In Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467
U.S. 837, 841–44 (1984), the Supreme Court held that courts must defer to an
agency's regulation reasonably interpreting an ambiguous statute.

                                          15
      In sum, we view the preamble as a scientific primer that helps explain why

the agency amended the regulation to add “legal pneumoconiosis” to the

definition of “pneumoconiosis.” As such, it seems like a reasonable and useful

tool for ALJs to use in evaluating the credibility of the science underlying expert

reports that address the cause of pneumoconiosis. Accordingly, we join our sister

circuits in holding that an ALJ may—but need not—rely on the preamble to 20

C.F.R. § 718.201 for this purpose. This holding does not, as Blue Mountain

contends, remove claimants’ burden of proving causation. It merely permits ALJs

to use the science described in the preamble to weigh the evidence that the parties

offer to prove (or disprove) causation. Of course, parties remain free to offer

other scientific materials for the ALJ to consider for the same purpose, including

but not limited to, materials challenging the continued validity of the science

described in the preamble.

Reopening the record

      Blue Mountain also argues on appeal that the preamble constitutes evidence

not in the record and that the APA required the ALJ to reopen the record so that

Blue Mountain could respond to the findings of the preamble. Pet. Br. at 29–33

(citing 5 U.S.C. §§ 554(b)(3), 554(c), 556(d)(3)). As aptly stated by the Fourth

Circuit in Harman, “the APA does not provide that public law documents, like the

Act, the regulations, and the preamble, need be made part of the administrative

record.” 678 F.3d at 316. Blue Mountain was well aware of the preamble’s

                                         16
scientific findings, e.g., Nat’l Mining. Ass’n v. Dep’t of Labor, 292 F.3d 849

(D.C. Cir. 2002) (industry challenge to the validity of the relevant regulatory

amendments, including the preamble), and had ample opportunity prior to the

close of this record to submit evidence or expert opinions to persuade the ALJ

that the preamble’s findings were no longer valid or were not relevant to the facts

of this case. Moreover, its requests to reopen the record—particularly in its

motion for reconsideration, when it had the benefit of knowing what in the

preamble the ALJ had considered 6—for the most part did not point to anything in

the preamble that it considered no longer scientifically valid.

      Blue Mountain also argues that reopening the record is required because the

legal standards have changed in that the Department of Labor now contends that

miners do not have to prove that their obstructive lung disease was caused by

mine work. Yet Blue Mountain does not point to anywhere in the record where

the Department contended that Gunderson did not have to prove that his COPD

was caused by his mine work.



      6
        Blue Mountain argues that it did not know what in the preamble was
relied on by the ALJ. This argument is unconvincing in part because it is
inaccurate. The ALJ cited specifically to the page of the preamble that dealt with
cigarette smoking and mine work as additive causes of COPD. Pet. App. at 113.
At his most vague, the ALJ states that Dr. Parker “cited to literature that has been
approved by the Department in the Preamble,” id., but given that Dr. Parker's
report is only seven pages long and provides clear citations to the literature in
question, it is not difficult to ascertain what the ALJ meant. Admin. Rec.,
Claimant's Ex. 6 (April 26, 2006).

                                         17
      For these reasons, we conclude that the ALJ did not abuse his discretion by

refusing Blue Mountain’s requests to reopen the record for new evidence.

                                       III

      While Blue Mountain contends the ALJ violated the APA by relying too

heavily on the preamble when determining the weight to be given two medical

opinions, we conclude the ALJ did not err. Nor did the ALJ abuse his discretion

in denying Blue Mountain’s request to reopen the record. Blue Mountain’s

petition for review is denied.




                                        18